DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Status of Claims
Pending: 
1-22, 24, 25, 27-28, 31, 32
Withdrawn: 
13
Rejected:
1-12, 14-22, 24, 25, 27-28, 31, 32
Amended: 
1, 16, 24, 25
New: 
NONE
Independent:
1, 16


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-21, 24-25, 27, 28, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 2015/0337423) in view of teaching reference “ASM Handbook Vol. 2B” pp. 432-438.
Martin teaches an aluminum alloy 7075 with added Zr hydride nanoparticles (Fig. 4, [0034]) which overlaps the claimed alloying ranges of Cu, Mg, Zn, Si, Cr, and Al (claims 1-4, 9-12; see ASM Handbook Vol. 2B Table 1 for alloying ranges of 7075), as well as the strengthening species of instant claim 16. Zr hydride taught by Martin meets the hydride grain refining species limitation recited in the Markush group of instant claims 1 and 16 (as well as dependent claims 31 and 32). The Zr hydride nanoparticles taught by Martin are 10-500 nm, and are dispersed on the surface of an aluminum alloy powder [0072-0073]. Martin teaches said 7075 alloy with added ZrH2 material can be consolidated into additive manufactured products [0028] at a rate that promotes equiaxed grains [0136]. Martin does not mention said alloy with added ZrH2 contains cracks, and therefore is held to be substantially crack-free.  
Concerning the amended feature of an average grain size of <200 µm (claims 1, 16), or the standard deviation in average grain length, width, and height is <25%, Martin does not teach said microstructural features. However, because Martin teaches a substantially overlapping aluminum alloy product, produced by identical process of additive manufacturing, then substantially the same properties are reasonably expected in the Martin material as for the instant invention (such as average grain size and shape).
Therefore, because Martin teaches an overlapping alloy with grain-refining nanoparticles, substantially without cracks, and wherein equiaxed grains are expected to result, it is held that Martin has created a prima facie case of obviousness of the presently claimed invention.
Concerning claims 2-4 and 9-12, see above discussion of composition.
Concerning claims 5-8 and 17, the Zr hydride nanoparticles taught by Martin are dispersed on the surface of an aluminum alloy powder [0072-0073] in an amount of ≥0.25wt% [0021], which broadly overlaps the vol% of instant claims 5-8.
Concerning claims 14 and 27, Martin does not mention the tensile strength of the resulting product. However, because Martin teaches a substantially overlapping aluminum alloy product, produced by identical process of additive manufacturing, then substantially the same properties are reasonably expected, as for the instant invention (such as tensile strength).
Concerning claims 15 and 28, Martin teaches a porosity as low as 0% [0145], which meets the claimed “substantially free of porous defects”.
Concerning claim 16, Martin teaches consolidating said product by additive manufacturing [0028]. Concerning the amendment to claim 16, see above discussion of crack-free. Further concerning the amendment to claim 16 detailing the microstructure, though Martin does not mention the claimed characteristics, because Martin teaches a substantially overlapping aluminum alloy product, produced by identical process of additive manufacturing, then substantially the same properties are reasonably expected, as for the instant invention (such as texture “not solely oriented in an additive manufacturing build direction” as well as “plurality of dendrite layers having differing primary growth-direction angles” substantially as presently amended).
Concerning claim 18, Martin teaches at Example 2 an aluminum alloy with a grain refining species of both zirconium hydride and Al3Zr dispersoids, which meets the instant species limitation of instant claim 18.
Concerning claim 19, Martin teaches adding nanoparticles (with a size of 10-500 nm) at [0073].
Concerning claims 20-21, the addition of Zr thereby forming Al3Zr taught by Martin at [0152] meets the instant lattice mismatch maximum.
Concerning claim 24-25, as set forth above, Martin does not mention the average grain size of the resulting product. However, because Martin teaches a substantially overlapping aluminum alloy product, produced by identical process of additive manufacturing, then substantially the same properties are reasonably expected, as for the instant invention (such as average grain size).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2015/0337423) and ASM Handbook Vol. 2B as applied to claim 16 above, further in view of Watson (US 6,248,453), as a teaching reference.
Martin is discussed above.  Martin teaches the addition of Zr in the form of Zr hydride, wherein in the bulk of the aluminum alloy Zr forms Al3Zr [0152], which meets the instant lattice mismatch limitation. This is further taught by Watson, who teaches L12 forming Al3X particulates (such as Al3Zr) have lattice parameters within about ≤0.25% of aluminum solid solution matrix (Watson column 1, lines 62-67). It would have been obvious to one of ordinary skill in the art to have matched the lattice parameters of the aluminum matrix with the L12 forming Al3Zr particulates of Martin, because Martin teaches Al3Zr is present in the aluminum matrix, and because Watson teaches L12 forming Al3X particulates have lattice parameters within about ≤0.25% of aluminum solid solution matrix (column 1 lines 62-67).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of ASM Handbook Vol 2B as applied to claim 16 above, further in view of Vo et al (2018/0010216).
	Martin is discussed above. Martin does not specify atomic density matching the grain
refining element addition. However, Vo teaches that a variety of L12 forming elements can be
added to aluminum alloys for a grain refining effect including: Zr, Ta, Nb, Ti, and W (see Vo [0032]), wherein the L12 phases are Al3Zr, Al3Ta, Al3Nb, AlsTi, Al3V, and wherein said phases meet the instant atomic density matching limitations. Further, it would have been within the level of one of ordinary skill in the art to have substituted Ta, Nb, Ti, or V (as taught by Vo) for the grain refining addition of Zr taught by Martin, because Vo teaches said elements produce a
substantially identical L12 grain refining phase [0033], which meets the instant atomic density
matching limitations.

Response to Arguments/Amendment
In the response filed on 11/8/21 applicant amended claims 1, 16, 24, 25. No new matter has been added.
Applicant’s amendments have overcome the rejections in view of Kamat. However, the instant claims remain rejected in view of Martin.
Applicant’s argument that the instant invention is allowable because the prior art of Martin does not teach the amended microstructural features, has not been found clearly persuasive. As set forth above, Martin does not teach the amended microstructural features of average grain size of <200 µm (claims 1, 16), or the standard deviation in average grain length, width, and height is <25%. However, because Martin teaches a substantially overlapping aluminum alloy product, produced by identical process of additive manufacturing, then substantially the same properties are reasonably expected to occur in the Martin material as would be present in the instant invention (such as average grain size and shape).
Applicant’s argument that the instant invention is allowable because the prior art of Martin is not inherently crack free has not been found clearly persuasive. Martin teaches a substantially overlapping aluminum alloy product complete with grain refining addition (produced by identical process of additive manufacturing), and therefore substantially the same properties (such as crack free product) are reasonable expected in both cases. The grain refining addition is taught by the instant specification to be critical to achieving the claimed microstructure [0019-0045], etc.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        12/13/22